Dismissed and Opinion filed January 9, 2003












Dismissed and
Opinion filed January 9, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00407-CV
____________
 
JERRY EVANS, Appellant
 
V.
 
KENNETH A.
SWIFT, Appellee
 
_______________________________________________________________
 
On Appeal from
the 56th District Court
Galveston County, Texas
Trial Court
Cause No. 00CV0743
 
_______________________________________________________________
 
M E M O R A
N D U M  O P I N
I O N
            This is an appeal from a judgment
signed January 31, 2002.  The clerk’s record was filed on June 3, 2002.  The reporter’s record was not filed because
appellant failed to make arrangements to pay for the record.  Because appellant failed to make arrangements
to pay for the reporter’s record, this court issued an order on August 1, 2002, directing
appellant to file a brief on or before September 3, 2002. 
On September
 3, 2002, appellant tendered a brief that did not comply with
the briefing rules contained in the Texas Rules of Appellate Procedure.  Accordingly, on September 12, 2002, this court issued an order
directing appellant to file a corrected brief on or before September 27, 2002.  On September 27, 2002, 




appellant filed a motion for extension of
time to file the corrected brief.  We
granted the motion, giving appellant until November 1, 2002, to file the corrected brief.  When we granted this extension, we stated
that no further extensions would be granted absent a showing of exceptional
circumstances.  No corrected brief or
further motion for extension was filed.  
            On November 21, 2002, this Court issued an order
stating that unless appellant submitted his corrected brief, together with a
motion reasonably explaining why the brief was late, on or before December 5, 2002, the Court
would dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).
            Appellant filed no response.
            Accordingly, the appeal is ordered
dismissed.
 
                                                                        PER
CURIAM
Judgment rendered and
Opinion filed January 9, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.